Citation Nr: 0323620	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  97-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a disability 
affecting the legs, to include the knees, ankles, and feet, 
including as due to treatment for service-connected chronic 
epididymitis status post right epididymectomy.  

2.  Entitlement to service connection for hypertension as due 
to treatment for service-connected chronic epididymitis 
status post right epididymectomy.  

3.  Entitlement to service connection for kidney stones as 
due to treatment for service-connected chronic epididymitis 
status post right epididymectomy.  

4.  Entitlement to an increased rating for chronic 
epididymitis status post right epididymectomy, currently 
evaluated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

In a June 1996 rating decision, the RO in Portland, Oregon, 
in pertinent part, denied the veteran's claims for service 
connection for disabilities of the knees, ankles, and feet, 
for hypertension, for an eye disability, and for a liver 
disorder.  In addition, the RO proposed to reduce to 10 
percent disabling the 20 percent evaluation then in effect 
for residuals of a right epididymectomy; a December 1996 
rating decision effectuated the reduction.  Based on 
additional medical evidence and the veteran's testimony at a 
personal hearing in June 1997, the hearing officer restored 
the 20 percent rating, effective from the date of the 
reduction.  In subsequent statements, including a VA Form 9 
received in February 1998, the veteran has contended, in 
effect, that a greater evaluation should be assigned for the 
residuals of a right epididymectomy.  The Board previously 
construed those statements as notice of disagreement and, in 
its June 2001 Remand, instructed the RO to provide the 
veteran and his representative with a statement of the case 
containing the appropriate rating criteria.  Although such a 
formal statement of the case was not furnished, the rating 
decision in July 2001 increased the evaluation for that 
disability to 30 percent disabling, effective from February 
1995 (one year prior to the date of receipt of his claim for 
increase), and discussed the evidence of record and the 
various rating criteria concerning that disability in detail.  
The veteran was provided with a copy of that rating decision.  
Further, the veteran has also subsequently indicated his 
intent to continue his appeal.  The Board finds, therefore, 
that the procedural requirements for completing the veteran's 
appeal of that issue have been met and that that issue is 
properly before the Board.  

During the course of the veteran's appeal, however, he 
affirmatively withdrew the issues of service connection for a 
liver disorder and blurred vision.  In addition, the RO 
granted service connection for prostatitis.  Therefore, those 
issues are not before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a disability affecting the legs, to include the 
knees, ankles, and feet, that had its origin in service, that 
was manifested to a compensable degree within 1 year after 
his separation from service, or that resulted from or 
increased in disability due to treatment for his service-
connected chronic epididymitis status post right 
epididymectomy.  

2.  The medical evidence does not show that the veteran's 
hypertension had its origin in service or was manifested to a 
compensable degree within 1 year after his separation from 
service, or that it resulted from or increased in disability 
due to treatment for his service-connected chronic 
epididymitis status post right epididymectomy.  

3.  The medical evidence does not show that the veteran's 
kidney stone disability had its origin in service or that it 
resulted from or increased in disability due to treatment for 
his service-connected chronic epididymitis status post right 
epididymectomy.  

4.  The medical evidence shows that chronic epididymitis 
status post right epididymectomy is manifested by periodic 
testicular pain, recurrent urinary tract infections, urgency, 
and frequency, requiring near-constant medication.  


CONCLUSIONS OF LAW

1.  A disability affecting the legs, to include the knees, 
ankles, and feet, was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein; nor was it proximately due to or aggravated by 
treatment for the veteran's service-connected chronic 
epididymitis status post right epididymectomy.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).  

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein; nor 
was it proximately due to or aggravated by treatment for the 
veteran's service-connected chronic epididymitis status post 
right epididymectomy.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2002).  

3.  Kidney stones were not incurred in or aggravated by 
service, nor were they proximately due to or aggravated by 
treatment for the veteran's service-connected chronic 
epididymitis status post right epididymectomy.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

4.  The criteria for a rating greater than 30 percent 
disabling for chronic epididymitis status post right 
epididymectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.115a, 4.115b, 
Code 7525 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1996 and October 1997 rating decisions, January 1997 and 
July 2001 statements of the case, and supplemental statements 
of the case dated through March 2003, the veteran and his 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claims.  In addition, by letter dated in 
July 2001, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, and asked the veteran to submit or 
authorize the RO to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a determination 
on the below issues, such that an additional medical 
examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Disability affecting the legs

The service medical records show that the veteran sustained a 
right knee injury in December 1977 while skiing.  He was 
noted to have a strain of the medial collateral ligament of 
the right knee.  In September 1978, the veteran sprained his 
left ankle; it was treated with an Ace bandage and elevation.  
He was treated for a mild left foot strain in December 1979 
after falling down some stairs; no fracture was seen on 
x-ray.  The remainder of the service medical records, 
including the report of physical examination at the time of 
the veteran's separation from service in November 1980, are 
completely negative for any complaints, abnormal clinical 
findings, or diagnosis of any disability of the legs.  

Post-service VA treatment records show that the veteran 
twisted his left ankle in October 1995 and again in January 
1996.  Those records also indicate that treatment for gout 
with Indocin began at that time.  

A VA compensation examination was conducted in March 1996.  
The veteran reported at that time that his knees, ankles, and 
feet had started swelling every 2-3 months in 1978.  He also 
stated that he had injured both his knees, feet, and ankles 
during his ski training during service and that, since that 
time, he had had periodic swelling of both legs from the knee 
on down.  He denied any locking, but indicated that he would 
have occasional give way and swelling.  The examiner noted 
that he was then taking allopurinol and indomethacin for 
gout.  The physical examination of the lower extremities was 
reportedly completely negative, except for some very slight 
edema shown by a sock line in the distal calves bilaterally.  

A private examiner reported in April 1996 that there was no 
evidence of gout in the veteran's feet at that time and that 
his symptoms had resolved.  

The veteran was hospitalized at a private facility in 
February 1997 for treatment of acute gouty arthritis.  He 
complained at that time of pain over the first left 
metatarsal.  He reported to the examiner that he had first 
been diagnosed and treated for gout approximately 9 years 
previously.  On examination, the area of the left first 
metatarsal and metatarsophalangeal joint was erythematous and 
exquisitely tender; examination of the remainder of the foot 
was normal.  Colchicine was added to the veteran's medication 
regimen.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 1997 regarding the circumstances 
and treatment for injuries during service to his knees, 
ankles, and feet.  He stated that he had had swelling of 
those areas periodically during service and since his 
separation from service.  

Another VA compensation examination was conducted in 
September 1997.  That examiner merely noted the veteran's 
reported history of gouty arthritis in the right foot "for 
years."  It was noted by the examiner that he had very 
frequent elevations in blood uric acid in conjunction with 
acute pain in the right foot.  On examination at that time, 
however, no abnormal clinical findings were reported and the 
veteran expressed no complaints.  

The veteran again underwent a VA orthopedic compensation 
examination in September 2002.  That examiner reviewed the 
veteran's claims file and discussed in some detail the 
complaints and clinical findings noted in the record 
regarding his lower extremities, in particular the veteran's 
current reported history of bilateral lower extremity pain 
since 1977.  On examination, there was no effusion or laxity 
in either knee; both knees were tender medially and there was 
slight limitation of flexion of the right knee with pain.  
Examination of the ankles was completely normal, except for 
mild swelling of both ankles.  The metatarsophalangeal joints 
were normal, except for mild tenderness and mild swelling 
about the right first metatarsophalangeal joint.  The 
remainder of the lower extremity examination was reportedly 
normal.  The examiner's impression included recurrent gouty 
arthritis affecting the veteran's knees, ankles, and great 
toes.  He also noted that the veteran's right knee injury, 
left ankle sprain, and left mid-foot sprain were service-
connected, referring to the service medical records.  X-rays 
of the knees, ankles, and feet reportedly showed no evidence 
of arthritis or degenerative changes.  

Despite the fact that the service medical records reflect 
treatment for injuries to the veteran's right knee, left 
ankle, and left mid-foot, and despite the September 2002 VA 
examiner's characterization of those injuries as "service-
connected," there is no medical evidence of any residual of 
the in-service injuries at any time since the veteran's 
separation from service.  The medical evidence clearly shows 
that the veteran's current lower extremity symptoms and 
abnormal clinical findings are related solely to gouty 
arthritis that began several years after his separation from 
service.  No examiner has indicated that the veteran's 
current lower extremity problems are in any way related to 
service and the September 2002 VA examiner examined the 
record in detail to determine whether there was such a 
relationship.  Therefore, service connection for gouty 
arthritis is not established on the basis of direct service 
incurrence, nor may it be presumed to have been incurred 
therein.  

Further, despite the veteran's contentions, no examiner has 
expressed any suspicion that his current gouty arthritis 
might have resulted from or might have been aggravated by 
medications used in treatment for his service-connected 
epididymitis.  

Because there is no medical evidence that the veteran 
currently has a disability affecting his lower extremities 
that is in any way related to service or that resulted from 
or was aggravated by a service-connected disability, service 
connection for such a disability is not established and the 
veteran's claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Hypertension 

The service medical records are negative for any notation, 
diagnosis, or treatment for hypertension.  They do note, 
however, that the treatment for the veteran's epididymitis 
during service included Butazolidin.  

An April 1996 letter and office notes from a private 
physician state that serial blood pressure readings had been 
consistently elevated (readings varied from 140/120 to 
160/100) and lists a diagnostic impression of uncontrolled 
essential hypertension.  The veteran was referred to his VA 
physicians for treatment of the hypertension.  The record 
indicates that at that time the veteran's medications 
included colchicine and allopurinol for treatment of his 
gout.  

VA clinic records dated subsequently in 1996 and in 1997 
reflect varying treatment regimens in an attempt to control 
the veteran's hypertension, which control at times was noted 
to be poor, fair, or good.  

The veteran testified at his personal hearing in June 1997 
that his physician had told him that the medications he was 
taking for his epididymitis could cause his hypertension.  

On VA compensation examination in September 1997, the 
examiner stated that the veteran had had hypertension for 
several years and had been treated with medication.  He noted 
that hypertension was not present during the veteran's 
service or until the late 1980s.  The examiner commented that 
there was nothing in the medical literature indicating that 
recurrent or even chronic use of low dose tetracycline or 
doxycycline (the antibiotics that had been used to treat the 
veteran's epididymitis) was a causal agent in hypertension.  

In October 1999, a clinic record notes that the veteran's 
blood pressure was 136/112.  The examiner indicated that the 
veteran denied any symptoms related to his hypertension, but 
stated that he admitted to poor compliance with his 
medications and dietary restrictions.  The report notes that 
the veteran was to continue his prescribed medications, 
although those medications were not listed.  

A VA compensation examination was conducted in October 2002.  
The examiner stated that it was his opinion that "chronic 
multisource pain and butazolidin and tetracycline are more 
than likely connected to his [hypertension] to a small extent 
approximately 20-25%.  Other[wise,] the [hypertension] seems 
to be essential in origin."  

In December 2002, the same VA examiner submitted another 
opinion in an attempt to clarify his earlier opinion.  He 
stated that 

Epididymitis, per se, was not responsible 
for causing [the veteran's] hypertension... 
The treatment that was given 
epididymitis, along with the bladder 
trouble, included Butazolidin and 
Allopurinol and such drugs as 
Tetracycline, which indicated that there 
is no treatment with steroids or such 
drugs which would cause more permanent 
hypertension.  However, Butazolidin is 
known to cause fluid retention and would 
aggravate hypertension and edema.  The 
response to the question is that the 
problem would last with edema and 
possibly increase in blood pressure as 
long as Butazolidin was being taken on a 
regular basis and however the treatment 
with Butazolidin is not completely 
permanent.  So much so the relationship 
with the treatment given with Butazolidin 
was not any more than about 10-15% in the 
etiology of his hypertension.  

In the opinion of this examiner, the rest 
of the hypertension etiology was due to 
pain as well as essential hypertension, 
which is the main cause in him, as was 
mentioned in the earlier report.  The 
role of the epididymitis treatment was 
not any more than 10-15%.  Epididymitis 
by itself has not caused hypertension.  

First of all, there is no medical evidence that the veteran 
developed hypertension during service or within 1 year after 
his separation from service.  The evidence indicates that he 
first developed hypertension in the late 1980s, several years 
after service.  Therefore, service connection is not 
established on the basis of direct service incurrence, nor 
may it be presumed to have been incurred therein.  

However, service connection may also be established for a 
disability which was caused by or aggravated by a service-
connected disability.  

Although the veteran has contended that his hypertension was 
caused by the medications used to treat his epididymitis 
disability, the only pertinent medical evidence in that 
regard consists of the opinions of two VA examiners.  One 
examiner, in 1997, stated that there was nothing in the 
medical literature indicating a causal relationship between 
hypertension and recurrent or chronic use of the medications 
used to treat his epididymitis.  

The VA opinions of the 2002 VA examiner, while not a model of 
clarity, do provide sufficient information for the Board to 
render a final determination in this matter.  

The examiner stated, essentially, that some of the 
medications that had been used to treat the veteran's service 
connection epididymitis might result in transient fluid 
retention and, consequently, transient elevation-
aggravation-in his blood pressure, amounting to no more than 
10-15 percent of his "hypertension."  He noted that the 
remainder of the veteran's hypertension was due to his 
chronic pain, as well as essential hypertension.  He 
indicated, however, that any such blood pressure elevations 
due to the medications would clear on discontinuance of the 
medication.  

Accordingly, the Board finds that the medications that the 
veteran has taken in treatment for his service-connected 
epididymitis have not produced any permanent increase in the 
basic pathology of his hypertension.  Therefore, the Board 
concludes that service connection for hypertension is not 
established on the basis of aggravation by a service-
connected disability.  

Absent evidence showing that the veteran's hypertension had 
its origins in service, was manifest to a compensable degree 
within one year after his separation from service, or was 
aggravated by a service-connected disability, service 
connection for hypertension must be denied.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of § 5107(b) are not 
applicable.  

Kidney stones

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis 
indicative of kidney stones during service.  

The summary of a private hospitalization in July 1992 notes 
that the veteran reportedly had passed a kidney stone 7 years 
previously.  During the 1992 hospitalization, the veteran 
underwent lithotripsy for a ureteral calculus.  

VA genitourinary compensation examinations in October 1993 
and May 1996 for evaluation of the veteran's service-
connected epididymitis are completely negative for 
complaints, abnormal clinical findings, or diagnosis 
indicative of kidney stones.  

The veteran was again hospitalized at a private facility in 
July 1996 for treatment of kidney stones.  He subsequently 
underwent another lithotripsy for bilateral renal stones.  He 
was also seen in May 1997 for evaluation of renal colic.  

At his June 1997 hearing, the veteran did not present any 
specific testimony concerning his kidney stone disorder.  

A VA examiner in March 2000 discussed the veteran's urinary 
tract history in some detail.  No current complaints relative 
to kidney stones were noted; the diagnostic impression 
included history of urolithiasis.  

Another VA genitourinary compensation examination was 
conducted in July 2001.  That examiner was asked to provide 
an opinion as to the relationship, if any, between the 
veteran's kidney stones and medication used to treat his 
epididymitis.  The examiner stated that he did not know of 
medications for treatment of epididymitis that would cause 
renal calculi.  His opinion was that there is not likely to 
be an association between renal calculi and treatment for 
epididymitis.  

Despite the veteran's contentions and hearing testimony, the 
medical evidence does not show that his kidney stones 
originated during service.  Nor does the medical evidence 
establish that his kidney stone disease resulted from or was 
aggravated by medications used in treatment for his service-
connected epididymitis.  Moreover, the medical evidence 
affirmatively indicates that there is no relationship between 
his kidney stones and epididymitis medication.  

In the absence of competent evidence showing that the 
veteran's kidney stone disease had its origin in service or 
that it resulted from or was aggravated by treatment for his 
service-connected epididymitis, the Board concludes that 
service connection for kidney stones is not established and 
that the veteran's claim must be denied.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of § 5107(b) are not 
applicable.  

Increased rating 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Previously, the veteran's epididymitis was evaluated under 
the criteria of Code 7512, analogously to cystitis, 
apparently due to the frequency of urinary tract infections 
requiring antibiotics.  Prior to February 1994, chronic 
cystitis, where incontinence exists, requiring constant 
wearing of an appliance, was rated 60 percent disabling.  A 
40 percent evaluation was assigned for severe cystitis, with 
urination at intervals of 1 hours or less and a contracted 
bladder.  For moderately severe cystitis, with nocturnal and 
diurnal frequency with pain, and tenesmus, a 20 percent 
rating was warranted.  A 10 percent evaluation was 
appropriate for moderate cystitis manifested by pyuria, with 
diurnal and nocturnal frequency.  Mild cystitis warranted a 
10 percent rating.  

Prior to February 1994, Code 7525 provided for evaluation of 
active or inactive tuberculous epididymo-orchitis.  Because 
there was (and is) no indication that the veteran's 
epididymitis had a tuberculous etiology, consideration on 
that basis is inappropriate.  

In February 1994, VA revised the rating criteria for diseases 
of the genitourinary system.  Code 7512 now states that 
chronic cystitis of all etiologies is to be evaluated as 
voiding dysfunction.  Code 7525 indicates that chronic 
epididymo-orchitis (except for tubercular infections) is to 
be rated as urinary tract infection.  

The provisions of revised § 4.115a state that genitourinary 
tract dysfunctions are to be evaluated as follows:  

Renal dysfunction:
  Requiring regular dialysis, or precluding more than 
sedentary
   activity from one of the following: persistent edema and
   albuminuria; or, BUN more than 80mg%; or, creatinine more
   than 8mg%; or, markedly decreased function of kidney or 
other
   organ systems, especially cardiovascular			
	100 percent
  Persistent edema and albuminuria with BUN 40 to 80mg%; or,
   creatinine 4 to 8mg%; or, generalized poor health
   characterized by lethargy, weakness, anorexia, weight 
loss,
   or limitation of exertion						
	80 percent
  Constant albuminuria with some edema; or, definite decrease 
in
   kidney function; or, hypertension at least 40 percent
   disabling under diagnostic Code 7101				
	60 percent 
  Albumin constant or recurring with hyaline and granular 
casts
   or red blood cells; or, transient or slight edema or
   hypertension at least 10 percent disabling under 
diagnostic
   Code 7101									30 
percent
  Albumin and casts with history of acute nephritis; or,
   hypertension non-compensable under diagnostic Code 7101	
	0 percent

Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, or 
   obstructed voiding.  
  Continual Urine Leakage, Post Surgical Urinary Diversion, 
   Urinary Incontinence, or Stress Incontinence:
  Requiring the use of an appliance or the wearing of 
absorbent 
   materials which must be changed more than 4 times per day	
	60 percent
  Requiring the wearing of absorbent materials which must be
   changed 2 to 4 times per day					
	40 percent
  Requiring the wearing of absorbent materials which must be
   changed less than 2 times per day				
	20 percent

Urinary frequency:
  Daytime voiding interval less than one hour, or; awakening 
to
   void five or more times per night				
	40 percent
  Daytime voiding interval between one and two hours, or;
   awakening to void three to four times per night		
	20 percent
  Daytime voiding interval between two and three hours, or;
   awakening to void two times per night				
	10 percent

Obstructed voiding:
  Urinary retention requiring intermittent or continuous 
   Catheterization								30 
percent
  Marked obstructive symptomatology (hesitancy, slow or weak
   stream, decreased force of stream) with any one or 
combination 
   of the following:
    1. Post void residuals greater than 150 cc.
    2. Uroflowmetry; markedly diminished peak flow rate (less
     than 10 cc/sec).
    3. Recurrent urinary tract infections secondary to 
obstruction.
    4. Stricture disease requiring periodic dilatation every 
     2 to 3 months								10 
percent
  Obstructive symptomatology with or without stricture 
disease
   requiring dilatation 1 to 2 times per year				0 
percent

Urinary tract infection:
  Poor renal function: Rate as renal dysfunction.
  Recurrent symptomatic infection requiring drainage/frequent
   hospitalization (greater than two times/year), and/or
   requiring continuous intensive management			
	30 percent 
  Long-term drug therapy, 1-2 hospitalizations per year 
and/or
   requiring intermittent intensive management			
	10 percent 

Because the veteran's epididymitis was previously evaluated 
analogously to cystitis under the rating criteria that were 
in effect prior to February 1994, he is entitled to 
consideration of the disability not only under the current 
rating criteria, but also under the criteria that were 
previously in effect for cystitis.  

As noted above, the evaluation for the veteran's service-
connected epididymitis was increased to 30 percent disabling, 
effective from February 1995, by the July 2001 rating 
decision.  It should also be noted that that rating decision 
also granted service connection for prostatitis, rated 
40 percent disabling, effective from February 1996.  

The Rating Schedule provides that prostatitis is to be 
evaluated as voiding dysfunction or urinary tract infection, 
whichever is the predominant manifestation.  Code 7527.  
Inasmuch as epididymitis is also to be rated as urinary tract 
infection, care must be taken to avoid the prohibition 
against pyramiding of ratings, based on the same 
manifestations.  38 C.F.R. § 4.14 (2002).  (There is no 
medical evidence of poor renal function, voiding dysfunction, 
or obstructed voiding, as would warrant consideration of 
epididymitis on any of those bases.)  The July 2001 rating 
decision discussed the medical evidence regarding the 
veteran's prostate disability, including recurrent 
infections, and determined that a greater rating was 
available if the disability were evaluated on the basis of 
voiding dysfunction, rather than urinary tract infection.  
Accordingly, a 40 percent rating for prostatitis was assigned 
using the criteria for evaluating urinary frequency.  
Therefore, rating the veteran's epididymitis on the basis of 
either the criteria for urinary frequency would violate 
§ 4.14.  Accordingly, the only applicable basis for 
evaluating the veteran's epididymitis is on the basis of 
manifestations of urinary tract infections.  

The medical evidence shows that the veteran has had 
testicular pain, dysuria, frequency, and recurrent urinary 
tract infections since his separation from service.  He also 
underwent a right epididymectomy in 1986.  

A VA examiner in May 1996 noted the veteran's history of 
episodic testicular pain, urinary frequency, and occasional 
hesitancy.  The examiner did not report any abnormal clinical 
findings regarding the testes and indicated that the 
veteran's epididymitis was quiescent.  

VA treatment records dated from 1996 reflect complaints of 
periodic testicular pain and urinary frequency.  They 
indicate that he was prescribed indomethacin for, at least in 
part, the testicular pain, as well as antibiotics for 
recurrent infections.  

The veteran testified at his June 1997 hearing that he had 
periodic testicular swelling and urinary tract infections 
requiring antibiotics, as well as testicular pain during 
intercourse.  He stated that his job required a lot of heavy 
lifting and that his supervisors would sometimes give him 
some "lee-way," limiting to 50 pounds the weight he would 
be required to lift.  He indicated that he worked as a cook 
for a cruise line.  The veteran testified that his symptoms 
regarding his epididymitis disability had remained fairly 
constant for the previous several years.  

A VA examiner in March 2000 discussed the veteran's various 
genitourinary history in detail.  He noted the veteran's 
recurrent problems with pain in the testicular area, as well 
as urinary frequency, about 8-10 times during the night and 
about 10 times during the day.  He had been on various 
medications, including nearly chronic antibiotics.  The 
medications had reduced, but had not eliminated, his problems 
with frequency and urgency.  

At the time of a September 2002 VA genitourinary examination, 
the veteran stated that he had testicular pain "once in a 
while," but that his main problem was urinary frequency.  He 
denied symptoms of urgency or incontinence.  On examination, 
there was no sign of testicular inflammation, tenderness, or 
masses.  

The 30 percent evaluation that is currently in effect for the 
service-connected epididymitis is the maximum evaluation 
available under Code 7525.  The criteria for that rating 
include recurrent symptomatic urinary tract infection 
requiring drainage or frequent hospitalization (greater than 
two times/year), and/or requiring continuous intensive 
management.  In this case, the medical evidence indicates 
that, although the veteran's epididymitis has resulted in 
recurrent infection, there is no indication that it has ever 
required drainage or more than rare hospitalization.  
However, the evidence does show that the recurrent infections 
have required near-constant antibiotics, as well as other 
medication, and that he has also had recurrent testicular 
pain.  The Board finds that those manifestations are 
essentially equivalent to the criteria for a 30 percent 
rating, as contemplated by Diagnostic Code 7525.  

As noted above, the veteran is in receipt of the maximum 
schedular evaluation that is available under applicable 
diagnostic codes.  In exceptional cases, however, where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level.  There is no evidence that the veteran has recently 
been hospitalized for treatment of his epididymitis.  Neither 
does the record reflect marked interference with employment 
due to the disability.  He has submitted no evidence of 
excessive time off from work due to the disability or of 
significant concessions made by his employer because of his 
epididymitis, despite his hearing testimony that his employer 
gave him some "lee-way" regarding the weight he would be 
required to lift.  There simply is no evidence of any unusual 
or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Therefore, the Board concludes that an evaluation greater 
than 30 percent disabling is not warranted for chronic 
epididymitis status post right epididymectomy.  


ORDER

Service connection for a disability affecting the legs, to 
include the knees, ankles, and feet, for hypertension, and 
for kidney stones, including as due to treatment for service-
connected chronic epididymitis status post right 
epididymectomy, is denied.  

An increased rating for chronic epididymitis status post 
right epididymectomy, currently evaluated 30 percent 
disabling, is denied.  



	                     
______________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


